Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	Applicant’s amendment, filed on May 18, 2022 has been considered and entered in full.
2.	Applicant’s amendment to the claims have been considered and are persuasive; therefore all the rejections on the respective claims have been withdrawn.

Allowable Subject Matter
Reasons of Allowance:
3. 	Claims 12-25 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		Regarding claim 12, the closest prior arts of record as cited do not teach the combination of claim limitations as amended. Regarding claim 22, the closest prior arts of record as cited do not teach the combination of limitations “extract features of each of the superpixels, in which one of the features extracted for each superpixel is derived by: (i) calculating a global statistical property relating to an entirety of the observed image, (ii) calculating a local statistical property relating individually to the superpixel, and (iii) calculating said one of the features extracted using both the global statistical property and the local statistical property of the superpixel as inputs; determine a classification for each of the superpixels using the features extracted for each of the superpixels and by applying a classification model including an ensemble of multilayer perceptrons to generate a cloud mask for the observed image such that each pixel in the observed image has a corresponding classification” as recited in claim 22; further do not teach the combination of limitations “determine a classification for each of the superpixels using the features extracted for each of the superpixels and by applying a classification model including an ensemble of multilayer perceptrons to generate a cloud mask for the observed image such that each pixel in the observed image has a corresponding classification; the classification of each of the superpixels being performed using the features extracted including color space features, the color space features consisting of (i) RGB, (ii) hue, saturation and intensity, (iii) XYZ, and (iv) CaCICb” as recited in claim 24; and further do not teach the combination of limitations “determine a classification for each of the superpixels using the features extracted for each of the superpixels and applying a classification model including an ensemble of multilayer perceptrons to generate a cloud mask for the observed image such that each pixel in the observed image has a corresponding classification; the classification of each of the superpixels being performed using the features extracted including vegetation index based features, the vegetation index based features including (i) Normalized Difference Vegetation Indices, (ii) Simple Ratio indices, (iii) Green Chlorophyll Indices, and (iv) Meris Terrestrial Chlorophyll Indices” as recited in claim 25.  Therefore claims 12, 22, 24 and 25 are allowed. All other claims depending on claims 12, 22, 24 and 25 are allowable at least by dependency on claims 12, 22, 24 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 30, 2022